                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 18-5952 FMO (JEMx)                                   Date   October 9, 2018
 Title             George Lee v. GN Agency, Inc. dba Cheap Liquor



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                        None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:               (In Chambers) Order Re: Service of Complaint

        Plaintiff filed his Complaint on July 9, 2018, against GN Agency, Inc. dba 8 Cheap Liquor
(“defendant”). (See Dkt. 1, Complaint). By order dated September 28, 2018, plaintiff was ordered
to show cause, on or before October 5, 2018, why this action should not be dismissed for lack of
prosecution for failure to complete service of the summons and complaint as required by Rule
4(m) of the Federal Rules of Civil Procedure.1 (See Dkt. 9, Court’s Order of September 28, 2018).
Plaintiff was admonished that “[f]ailure to file a timely response to th[e] Order to Show Cause may
result in the action being dismissed for lack of prosecution and for failure to comply with the orders
of the court[.]” (Id.); see also Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
30, 82 S.Ct. 1386, 1388 (1962). On October 3, 2018, plaintiff filed a Response to Order to Show
Cause, (Dkt. 10, “Response”), indicating due to “circumstances out of [his] control” he has not
been able to serve defendant.2 (See id. at ¶ 1). Plaintiff states that his process server is “still in
[the] process of properly serving Defendant” and requests “at least one month” to file a proof of
service. (Id. at ¶ 5).

       Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is filed.
Fed. R. Civ. P. 4(m). Here, service has not been accomplished although it has been 90 days
since plaintiff filed his Complaint. (See Dkt. 1, Complaint). Plaintiff states that his process server


         1
        Unless otherwise indicated, all “Rule” references are to the Federal Rules of Civil
Procedure.
         2
          Plaintiff adds that he “believes that the Court inadvertently and prematurely set its Order
to Show Cause [since i]t has not been ninety (90) days since the filing of the Complaint on July
10, 2018 and the deadline for the order to show cause is on October 5, 2018, which is still within
the ninety (90) days provided to Plaintiff to serve the Defendant.” (Dkt. 10, Response at ¶ 4). As
an initial matter, the Complaint was served on July 9, not July 10 as plaintiff states. (See Dkt. 1,
Complaint). But more importantly, the court’s order admonished plaintiff that “[t]he court may
dismiss the action prior to the 90 days. . . if plaintiff(s) has/have not diligently prosecuted the
action.” (Dkt. 9, Court’s Order of September 28, 2018).
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.        CV 18-5952 FMO (JEMx)                                   Date   October 9, 2018
 Title           George Lee v. GN Agency, Inc. dba Cheap Liquor

has been attempting to serve defendant and thus seeks additional time to do so. (See Dkt. 10,
Response at ¶ 5). The court will grant plaintiff one final opportunity to comply with Rule 4(m).

         Based on the foregoing, IT IS ORDERED THAT:

         1. Plaintiff shall file a proof of service no later than November 2, 2018.

       2. Plaintiff is admonished that failure to file a proof of service by the November 2, 2018,
deadline will result in the action being dismissed without prejudice for failure to effect service, for
lack of prosecution and/or failure to comply with the orders of the court. See Fed. R. Civ. P. 4 &
41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388.

      3. The Order to Show Cause Re: Dismissal Re: Lack of Prosecution, is hereby continued
pending compliance with paragraph one above.


                                                                                 00       :     00

                                                        Initials of Preparer            vdr




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                Page 2 of 2
